PER CURIAM.
The question as to whether there was evidence to go to the jury upon the question of the contributory negligence of the deceased is a close one, perhaps somewhat closer than that before us upon the former writ of error, 142 Fed. 682. But the case has now been here four times, sometimes upon a writ of error by one side, and sometimes upon one sued out by the other. There must be an end of litigation. There is no such substantial difference between the former transcript upon this point and that now before us as to justify a reversal because the trial court submitted the question to the jury. The Ohio fellow servant act of April 2, 1890 (87 Ohio Laws, p. 150), is not void for repugnancy to the fourteenth amendment to the Constitution of the United States, and, as we have before held, was a valid law under the Constitution of Ohio. None of the errors assigned are well taken.
Judgment affirmed.